DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-125 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2020 (13), 8/04/2020, 8/27/2020, 10/01/2020, 10/18/2020, 11/15/2020, 12/22/2020, 1/18/2021, 3/3/2021, 6/22/2021(2), 9/26/2021 and 11/23/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Title Objection
The title of the invention is not descriptive to the subject of this continuation.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claims Objections
Referring to Claim 41 objected to because of the following informalities:  The limitations “wherein the first attribute type corresponds to a hardware of software of the tunnel device”, is vague and indefinite and requires appropriate corrections.
Referring to claim 42 objected to because of the following informalities:  The limitations “wherein the first attribute type comprises the hardware of the tunnel device” is vague lacking clarity and requires appropriate corrections.
Referring to Claim 41 objected to because of the following informalities:  The limitations “wherein the first attribute type corresponds to a hardware of software of the tunnel device”, is vague lacking clarity and requires appropriate corrections.
Referring to claim 42 objected to because of the following informalities:  The limitations “wherein the first attribute type comprises the hardware of the tunnel device” is vague and indefinite and requires appropriate corrections.
Claim Rejections - 35 USC § 112
Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example in the specification and respective diagrams (fig. 7a, 11, and 12a) it is unclear what devices are first server and second server and which tunnel device is establishing the connection with the first server. Therefore, applicant is requested to clarify the record by identifying the respective support for this embodiment. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements are auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-125 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-66 of US pat 10880266 copending Application No. 16/481,470.   Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-125 are anticipated by claims 1-66 of the issued US patent.
Instant Application: 
Claims: 1
Issued US pat 10880266
Claims: 1

Referring to claim 1, A method for fetching a content identified by a content identifier from a web server, for use with distinct first and second servers and a tunnel device that are each connected to the Internet and are each addressable in the Internet using a respective IP address, the method comprising:
establishing, by the tunnel device, a connection with the first server, in response to connecting to the Internet;
receiving, by the tunnel device from the first server over the established connection, a first message that comprises the content identifier;
sending, by the tunnel device to the web server, a content request that comprises the content identifier;
receiving, by the tunnel device from the web server, the content, in response to the content request; and
sending, by the tunnel device to the second server, the content, in response to the received first message.


1. 	A method for fetching a content that is identified by a content identifier by a client device from a web server using a group of tunnel devices, for use with first and second servers and the group of tunnel devices that are each connected to the Internet and are each addressable in the Internet using a respective Internet Protocol (IP) address, wherein the first server stores a list of tunnel devices by the IP addresses associated with the tunnel devices in the group, the method comprising:
sending, by the client device to the second server, a request message that comprises the content identifier;
receiving, by the second server from the client device, the request message;
sending, by the second server to the first server, a first message in response to the received request message;
receiving, by the first server from the second server, the first message;
selecting, by the first server, a tunnel device from the list of tunnel devices by selecting an IP address that is associated with the selected tunnel device, in response to the received first message;
sending, by the first server to the selected tunnel device, a second message using the selected IP address of the selected tunnel device;
receiving, by the selected tunnel device from the first server, the second message;
sending, by the selected tunnel device to the web server, a content request that comprises the content identifier, in response to the received second message;
receiving, by the selected tunnel device from the web server, the content, in response to the content request;
sending, by the selected tunnel device to the second server, the received content, in response to the receiving of the second message from the first server;
receiving, by the second server from the selected tunnel device, the received content;
sending, by the second server to the client device, the received content in response to the receiving the content from the selected tunnel device; and
receiving, by the client device from the second server, the content in response to the request message,
wherein each of the first and second messages comprises the content identifier, and wherein the sending by the selected tunnel device to the web server of the content request that comprises the content identifier is in response to the received second message,
and wherein the sending, by the selected tunnel device to the second server of the content comprises:
sending, by the selected tunnel device from the group of tunnel devices to the first server, the content;
receiving, by the first server from the selected tunnel device from the group of tunnel devices, the content.



This is substantially similar in nature to this application as can clearly be seen. Although, the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of US patent No. 10880266. This is a non-statutory obviousness-type double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 14-27, 31-78, 82-125 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shribman et al (US pub, 2015/0067819).
Referring to claims 1, 85, Shribman teaches a method for fetching a content identified by a content identifier (para [216], [613], i.e. fetching content over the internet identified by a content identifier) from a web server (see [abs], para [006], fetching a content from a web server to a client device, computer receives and reassembles the individual segments, and streams them), for use with distinct first and second servers (fig. 34, Server 1 & Server 2) and a tunnel device that are each connected to the Internet and are each addressable in the Internet using a respective IP address (para [191] tunnel devices connected over the internet addressable using respective IP address), the method comprising:
establishing, by the tunnel device, a connection with the first server, in response to connecting to the Internet (see paragraph [010], [014], [430], establish connection with the first server in response to connecting to the internet);
receiving, by the tunnel device from the first server over the established connection, a first message that comprises the content identifier (see paragraphs [085],[232] user inputs URL (i.e. content identifier) into the browser that sends a request message to the Tunnel device shown in );
sending, by the tunnel device to the web server, a content request that comprises the content identifier (see paragraph [191], the client device sends a request to the tunnel device, which in turn fetches the required content from the data server, and sends the fetched content to the client device);
receiving, by the tunnel device from the web server, the content, in response to the content request (see paragraph [191], the client device sends a request to the tunnel device, which in turn fetches the required content from the data server, and sends the fetched content to the client device); and
sending, by the tunnel device to the second server, the content, in response to the received first message (see paragraphs [210], [229], [423], [463], client /tunnel #1 device 121a is serving as a tunnel device (in addition to being the client device #1 31a as described above) serving as an intermediary device for the client device #2 31b for fetching content from the data server #2)
Referring to claim 2, Shribman teaches the method according to claim 1, wherein the tunnel device is addressable in the Internet using a first IP address, the method further comprising sending, by the tunnel device to the first server, a second message that comprises at least one value relating to at least one attribute type associated with the tunnel device (see paragraphs [258], [570], [571]).
Referring to claim 3, Shribman teaches the method according to claim 1, wherein the established connection is a TCP connection using “Active OPEN’, ‘Passive OPEN’, or TCP keepalive mechanism, or wherein the established connection is uses, or is based on, Virtual Private Network (VPN) (see paragraphs [204], [237]).
Referring to claim 4, Shribman teaches the method according to claim 1, wherein the first message comprises the IP address of the second server (see paragraph [425], [503]).
Referring to claim 5, Shribman teaches the method according to claim 1, further comprising in response to the receiving of the first message, initiating, by the tunnel device, a communication with the second server (see paragraphs [229], [231], [424], [425]).
Referring to claim 6, Shribman teaches the method according to claim 5, wherein the initiating of the communication uses, or is based on, a Network Address Translator (NAT) traversal scheme (see paragraphs [119], [186]).
Referring to claim 8, Shribman teaches the method according to claim 5, wherein the NAT traversal scheme is according to, based on, or uses, Traversal Using Relays around NAT (TURN), Socket Secure (SOCKS), NAT ‘hole punching’, Session Traversal Utilities for NAT (STUN), Interactive Connectivity Establishment, (ICE), UPnP Internet Gateway Device Protocol (IGDP), or Application-Level Gateway (ALG) (see paragraph [119], STUN).
Referring to claim 9, Shribman teaches the method according to claim 1, wherein the communication over the Internet with the first or second server, is based on, uses, or is compatible with, Transmission Control Protocol over Internet Protocol (TCP/IP) protocol or connection (see paragraph [096], [113] [114]).
Referring to claim 10, Shribman teaches the method according to claim 1, wherein the communication over the Internet with the first or second server, is based on, uses, or is compatible with, HTTP or HTTPS protocol or connection, wherein the first or second server serves as an HTTP or HTTPS server and the tunnel device serves as an HTTP or HTTPS client (see paragraph [113], [431], [716]).
Referring to claim 14, Shribman teaches the method according to claim 1, wherein the communication over the Internet with the first or second server, is based on, uses, or is compatible with, HTTP Proxy protocol or connection, wherein the first or second server serves as an HTTP Proxy server and the tunnel device serves as an HTTP Proxy client (see paragraph [113], Fig. 13, [315]).
Referring to claim 15, Shribman teaches the method according to claim 1, wherein the tunnel device is further operating in multiple states that includes an idle state and non-idle states (see paragraph [274]), the method further comprising:
responsive to being in one of the non-idle states, determining, if an idling condition is met (see paragraph [427]); responsive to the determination that the idling condition is met, shifting to the idle state (see paragraph [431]); responsive to being in the idle state, determining if an idling condition is met (see paragraphs [433], [503]); and responsive to the determination that the idling condition is not met, shifting to one of the non-idle states, (see paragraphs [667], [675], [676]).
Referring to claim 16, Shribman teaches the method according to claim 15, further comprising sending, to the first server, a message responsive to the tunnel device state (see paragraph [433]).
Referring to claim 17, Shribman teaches the method according to claim 15, further comprising: sending, by the tunnel device to the first server, a first status message in response to shifting to the idle state (see paragraph [546]); and
sending, by the tunnel device to the first server, a second status message in response to shifting to a non-idle state (see paragraph [547] , [675], [676]).
Referring to claim 18, Shribman teaches the method according to claim 15, further comprising operating, an operating system or a program process or thread, and wherein the idling condition is determined to be met based on, or according to, activating or executing the process or thread by the operating system or the program (see paragraph [545]).
Referring to claim 19, Shribman teaches the method according to claim 18, wherein the process or thread comprises a low-priority or background task (see paragraph [720]), an idle process, or a screensaver (see paragraph [666]) 
Referring to claim 20, Shribman teaches the method according to claim 18, wherein the process or thread comprises using the entire screen for displaying (see paragraph [031], [032]).
Referring to claim 21, Shribman teaches the method according to claim 15, further comprising monitoring or metering, a resource utilization, and wherein the idling condition is determined to be met based on, or according to, the monitored or metered resource utilization being under a threshold (see paragraph [279], load-against certain threshold).
Referring to claim 22, Shribman teaches the method according to claim 21, wherein the resource utilization comprises the utilization or a processor in the tunnel device (see paragraph [616]).
Referring to claim 23, Shribman teaches the method according to claim 15, wherein the tunnel device comprises an input device for obtaining an input from a human user or operator, the method further comprising sensing, using the input device, the input, and wherein the idling condition is determined to be met based on, or according to, not receiving an input from the input device for a pre-set time interval (see paragraph [157]).
Referring to claim 24, Shribman teaches the method according to claim 23, wherein the input device comprises a pointing device, a keyboard, a touchscreen, or a microphone (see paragraph [031]).
Referring to claim 25, Shribman teaches the method according to claim 15, wherein the tunnel device comprises a motion sensor for sensing motion, acceleration, vibration, or location change of the tunnel device, the method further comprising sensing, using the motion sensor, the tunnel device motion, acceleration, vibration, or location change, and wherein the idling condition is determined to be met based on, or according to, respectively sensing the motion, the vibration, the acceleration, or the location change being under a threshold (see paragraph [632], [668], [672]).
Referring to claim 26, Shribman teaches the method according to claim 25, wherein the motion sensor comprises an accelerometer, gyroscope, vibration sensor, or a Global Positioning System (GPS) receiver (see paragraph [030], GPS mobile navigation).
Referring to claim 27, Shribman teaches the method according to claim 15, wherein the tunnel device comprises a network interface or a network transceiver for communication over a network, the method further comprising metering, an amount of data transmitted to, or received from, the network during a time interval, and wherein the idling condition is determined to be met based on, or according to, the metered amount of data being under a threshold level [275], [279].
Referring to claim 31, Shribman teaches the method according to claim 1, wherein the tunnel device is associated with a first value relating to a first attribute type (see paragraphs [258], [571]).
Referring to claim 32, Shribman teaches the method according to claim 31, wherein the first value comprises a numeric value or an identifier of a feature, a characteristic, or a property of the first attribute type (see paragraph [258], GDP per capita is numeric value).
Referring to claim 33, Shribman teaches the method according to claim 31, further comprising sending, to the first server, the first value to the first server (see paragraphs [019] ).
Referring to claim 34, Shribman teaches the method according to claim 31, further for use with a second attribute type, and wherein the tunnel device is associated with a second value relating to the second attribute type, and wherein the method further comprising, sending, to the first server, the second value (see paragraphs [231]-[232]).
Referring to claim 35, Shribman teaches the method according to claim 31, wherein the first attribute type comprises a geographical location, and wherein each of the first values comprises a name or an identifier of a continent, a country, a region, a city, a street, a ZIP code, or a timezone (see paragraphs [569] – [570]).
Referring to claim 36, Shribman teaches the method according to claim 35, wherein the first value is based on IP geolocation (see paragraphs [563]).
Referring to claim 37, Shribman teaches the method according to claim 36, wherein the geolocation is based on W3C Geolocation API (see paragraph [564]).
Referring to claim 38, Shribman teaches the method according to claim 36, for use with a database associating IP addresses to geographical locations (see paragraphs [565] – [566]).
Referring to claim 39, Shribman teaches the method according to claim 31, wherein the first attribute type comprises Internet Service Provider (ISP) or Autonomous System Number (ASN) (see paragraphs [097] – [098]).
Referring to claim 40, Shribman teaches the method according to claim 39, wherein the first value comprises a name or an identifier of the ISP or the ASN number (see paragraphs [454], [563], ISP, Company Name etc).
Referring to claim 41, Shribman teaches the method according to claim 31, wherein the first attribute type corresponds to a hardware of software of the tunnel device ([063],[66], [079]).
Referring to claim 42, Shribman teaches the method according to claim 41, wherein the first attribute type comprises the hardware of the tunnel device (see paragraph [075], examples of hardware of the tunnel device).
Referring to claim 43, Shribman teaches the method according to claim 42, wherein the first values comprise stationary or portable values, respectively based on the tunnel device being stationary or portable (see [713], portable or non-portable devices).
Referring to claim 44, Shribman teaches the method according to claim 41, wherein the first attribute type comprises a software application installed, used, or operated, in the tunnel device (see paragraphs [021] [024] [029]).
Referring to claim 45, Shribman teaches the method according to claim 44, wherein the first values comprise the type, make, model, or version of the software (see paragraphs [067], [079] [083]).
Referring to claim 46, Shribman teaches the method according to claim 44, wherein the software comprises an operating system (see paragraphs [089] [102] [129] [131] [133] [179]).
Referring to claim 47, Shribman teaches the method according to claim 31, wherein the first attribute type corresponds to a communication property, feature of a communication link of the tunnel device (see paragraph [117], severe jitter in the course of communication due to the property of an Internet protocol).
Referring to claim 48, Shribman teaches the method according to claim 47, wherein the communication link corresponds to the connection to the Internet of the tunnel device (see paragraphs [120], [232] [422],).
Referring to claim 49, Shribman teaches the method according to claim 48, wherein the communication link corresponds to a communication link with the web server, the first server, or the second server (see paragraphs [437], [698].
Referring to claim 50, Shribman teaches the method according to claim 47, wherein the first attribute type corresponds to a bandwidth (BW) or Round-Trip delay Time (RTT) of the communication link, and the first value is the respective estimation or measurement of the BW or RTT (see paragraphs [607]-[608]).
Referring to claim 51, Shribman teaches the method according to claim 50, further comprising estimating or measuring, the BW or RTT of the communication link (see paragraphs [698] – [699]).
Referring to claim 52, Shribman teaches the method according to claim 47, wherein the first attribute type corresponds to the technology or scheme used by the tunnel device for connecting to the Internet (see paragraph [589], connecting to the internet).
Referring to claim 53, Shribman teaches the method according to claim 52, wherein the first values comprise wired or wireless values, respectively based on the tunnel device being connected to the Internet using wired or wireless connection (see paragraph [159]-[161]).
Referring to claim 54, Shribman teaches the method according to claim 1, further for use with a plurality of servers that includes the first server, each of the plurality of servers is connectable to the Internet, addressable in the Internet using a respective IP address, the method further comprising selecting, the first server from the plurality of servers (see paragraph [219], [232], [236]).
Referring to claim 55, Shribman teaches the method according to claim 54, wherein the first server is randomly selected from the plurality of servers (see paragraphs [194], [201]) 
Referring to claim 56, Shribman teaches the method according to claim 55, wherein the first server is randomly selected using one or more random numbers generated by a random number generator (see paragraph [219]).
Referring to claim 57, Shribman teaches the method according to claim 56, wherein the random number generator is hardware based (see paragraph [234]).
Referring to claim 58, Shribman teaches the method according to claim 57, wherein the random number generator is using thermal noise, shot noise, nuclear decaying radiation, photoelectric effect, or quantum phenomena (see paragraphs [108] [201] [234]).
Referring to claim 59, Shribman teaches the method according to claim 56, wherein the random number generator is software based (see paragraphs [219], [234]).
Referring to claim 60, Shribman teaches the method according to claim 59, wherein the random number generator is based on executing an algorithm for generating pseudo-random numbers (see paragraphs [108], [194], [201]).
Referring to claim 61, Shribman teaches the method according to claim 1, further for use with a plurality of servers that includes the first server, each of the plurality of servers is connectable to the Internet, addressable in the Internet using a respective IP address, the method further comprising: selecting, the first server from the plurality of servers (see paragraph [191], [193]); and 
sending, to the selected first server, a second message (see paragraphs [200] [202]).
Referring to claim 62, Shribman teaches the method according to claim 61, wherein the first server is randomly selected from the plurality of servers (see paragraph [219]).
Referring to claim 63, Shribman teaches the method according to claim 62, wherein the first server is randomly selected using one or more random numbers generated by a random number generator (see paragraphs [222]).
Referring to claim 64, Shribman teaches the method according to claim 63, wherein the random number generator is hardware based (see paragraphs [234]).
Referring to claim 65, Shribman teaches the method according to claim 64, wherein the random number generator is using thermal noise, shot noise, nuclear decaying radiation, photoelectric effect, or quantum phenomena (see paragraphs [108], 201])
Referring to claim 66, Shribman teaches the method according to claim 63, wherein the random number generator is software based (see paragraphs [234]).
Referring to claim 67, Shribman teaches the method according to claim 66, wherein the random number generator is based on executing an algorithm for generating pseudo-random numbers (see paragraphs [108], [194]).
Referring to claim 68, Shribman teaches the method according to claim 61, wherein each of the plurality of servers is associated with a one of more attribute values relating to an attribute type, and wherein the first server is selected from the plurality of servers based on, or according to, the respective one of more attribute values (see paragraphs [193] [201], [219]).
Referring to claim 69, Shribman teaches the method according to claim 68, wherein the attribute type is a geographical location, and wherein one of more attribute values comprise a name or an identifier of a continent, a country, a region, a city, a street, a ZIP code, or a time zone (see paragraph [202] [219]).
Referring to claim 70, Shribman teaches the method according to claim 69, wherein the one of more attribute values is based on actual geographical location or on IP geolocation (see paragraph [563]).
Referring to claim 71, Shribman teaches the method according to claim 70, wherein the geolocation is based on W3C Geolocation API (see paragraph [564]).
Referring to claim 72, Shribman teaches the method according to claim 68, wherein the first message comprises the one of more attribute values.
Referring to claim 73, Shribman teaches the method according to claim 1, for use with a Domain Name System (DNS) server, wherein the content identifier comprises a domain name, the method further comprising performing, using the DNS server, a DNS resolution for obtaining a numerical IP address, and wherein the first message or the content request comprises the obtained numerical IP address (see paragraphs [155], [187]).
Referring to claim 74, Shribman teaches the method according to claim 1, wherein the content comprises a web-page or a web-site, and wherein the content identifier is Uniform Resource Identifier (URI) or Uniform Resource Locator (URL) (see paragraphs [085] [204]).
Referring to claim 75, Shribman teaches the method according to claim 1, wherein each of the IP addresses is in IPv4 or IPv6 form (see paragraphs [236], [280]).
Referring to claim 76, Shribman teaches the method according to claim 1, wherein the web server uses HyperText Transfer Protocol (HTTP) or HTTP Secure (HTTPS) for responding to respective HTTP or HTTPS requests via the Internet, and wherein the content request is an HTTP or an HTTPS request (see paragraphs [022], [023]).
Referring to claim 77, Shribman teaches the method according to claim 1, wherein the communication over the Internet with the first or the second server, is based on, uses, or is compatible with, Transmission Control Protocol over Internet Protocol (TCP/IP) protocol or connection (see paragraphs [204] [236], [281]).
Referring to claim 78, Shribman teaches the method according to claim 1, wherein the communication over the Internet between with the first server or the second server, is based on, uses, or is compatible with, HTTP or HTTPS protocol or connection, wherein one of the node serves as an HTTP or HTTPS server respectively and the other node serves as an HTTP or HTTPS client respectively (see paragraphs [021]-[023]).
Referring to claim 82, Shribman teaches the method according to claim 1, wherein the communication over the Internet with the first or second server is based on, uses, or is compatible with, HTTP Proxy protocol or connection, wherein the respective first or second server serves as an HTTP Proxy server respectively and the tunnel device serves as an HTTP Proxy client (see paragraph [050]).
Referring to claim 83, Shribman teaches the method according to claim 1, wherein the tunnel device is associated with multiple IP addresses (see paragraphs [112], [142], [178], [179]).
Referring to claim 85, Shribman teaches a device where a primary or sole functionality of the device is to serve as a tunnel device executing the method according to claim 1 (see paragraphs [191] – [194]).
Referring to claim 86, Shribman teaches the method according to claim 1, further comprising storing, operating, or using, a client operating system (see paragraphs [540], [593]).
Referring to claim 87, Shribman teaches the method according to claim 86, wherein the client operating system consists or, comprises of, or is based on, one out of Microsoft Windows 7, Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1, Linux, and Google Chrome OS (see paragraphs [282], [540]).
Referring to claim 88, Shribman teaches the method according to claim 1, further comprising storing, operating, or using, a web browser [84], [138].
Referring to claim 89, Shribman teaches the method according to claim 88, wherein the web browser consists of, comprises, or is based on, Microsoft Internet Explorer, Google Chrome, Opera™, or Mozilla Firefox® [266].
Referring to claim 90, Shribman teaches the method according to claim 88, wherein the web browser is a mobile web browser (see paragraph [283]).
Referring to claim 91, Shribman teaches the method according to claim 90, wherein the mobile web browser consists of, comprises, or is based on, Safari, Opera Mini™, or Android web browser (see paragraph [283]).
Referring to claim 92, Shribman teaches the method according to claim 1, wherein the tunnel device integrated in part or entirely in an appliance (see paragraph [713]).
Referring to claim 93, Shribman teaches the method according to claim 92, wherein a primary functionality of the appliance is associated with food storage, handling, or preparation (see paragraph [713], freezer, kitchen stove).
Referring to claim 94, Shribman teaches the method according to claim 93, wherein a primary function of the appliance is heating food, and wherein the appliance is a microwave oven, an electric mixer, a stove, an oven, or an induction cooker (see paragraph [713], induction cooker).
Referring to claim 95, Shribman teaches the method according to claim 93, wherein the appliance is a refrigerator, a freezer, a food processor, a dishwashers, a food blender, a beverage maker, a coffeemaker, or an iced-tea maker (see paragraph [713], dish washer).
Referring to claim 96, Shribman teaches the method according to claim 92, wherein a primary function of the appliance is associated with environmental control, and the appliance consists of, or is part of, an HVAC method (see paragraphs [713], air conditioner is part of HVAC).
Referring to claim 97, Shribman teaches the method according to claim 96, wherein a primary function of the appliance is associated with temperature control, and wherein the appliance is an air conditioner or a heater (see paragraphs [713], air conditioner is part of HVAC).
Referring to claim 98, Shribman teaches the method according to claim 92, wherein a primary function of the appliance is associated with cleaning, wherein the primary function is associated with clothes cleaning, and the appliance is a washing machine or a clothes dryer, or wherein the appliance is a vacuum cleaner (see paragraph [713], washing machine). 
Referring to claim 99, Shribman teaches the method according to claim 92, wherein a primary function of the appliance is associated with water control or water heating (see paragraph [713], water heater).
Referring to claim 100, Shribman teaches the method according to claim 92, wherein the appliance is an answering machine, a telephone set, a home cinema method, a HiFi method, a CD or DVD player, an electric furnace, a trash compactor, a smoke detector, a light fixture, or a dehumidifier (see paragraph [713], CD or DVD).
Referring to claim 101, Shribman teaches the method according to claim 92, wherein the appliance is a battery-operated portable electronic device, and the appliance is a notebook, a laptop computer, a media player, a cellular phone, a Personal Digital Assistant (PDA), an image processing device, a digital camera, a video recorder, or a handheld computing device (see paragraph [713], PDA).
Referring to claim 102, Shribman teaches the method according to claim 92, wherein the integration involves sharing a component ([715], sharing).
Referring to claim 103, Shribman teaches the method according to claim 102, wherein the integration involves housing in same enclosure, sharing same processor, or mounting onto same surface ([715], sharing the GUI).
Referring to claim 104, Shribman teaches the method according to claim 102, wherein the integration involves sharing a same connector (see paragraphs [159], [287]).
Referring to claim 105, Shribman teaches the method according to claim 104, wherein the connector is a power connector for connecting to a power source, and wherein the integration involves sharing the same connector for being powered from same power source, or wherein the integration involves sharing same power supply (see paragraph [715]).
Referring to claim 106, Shribman teaches the method according to claim 1, wherein the tunnel device is housed in a single enclosure that is a hand-held enclosure or a portable enclosure (see paragraph [540]).
Referring to claim 107, Shribman teaches the method according to claim 106, further integrated with at least one of a notebook computer, a laptop computer, a media player, a Digital Sull Camera (DSC), a Digital video Camera (DVC or digital camcorder), a Personal Digital Assistant (PDA), a cellular telephone, a digital camera, a video recorder, or a smartphone (see paragraphs [087] [089]).
Referring to claim 108, Shribman teaches the method according to claim 107, wherein the smartphone comprises, or is based on, an Apple iPhone 6 or a Samsung Galaxy S6 (see paragraph [033]).
Referring to claim 109, Shribman teaches the method according to claim 1, further comprising storing, operating, or using an operating system (see paragraphs [027], [028], [619]).
Referring to claim 110, Shribman teaches the method according to claim 109, wherein the operating system is a mobile operating system (see paragraph [030]).
Referring to claim 111, Shribman teaches the method according to claim 110, wherein the mobile operating system comprises Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple 10S version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, or Blackberry® operating system (see paragraph [088], iOS operating system, OS X).
Referring to claim 112, Shribman teaches the method according to claim 1, further preceded by connecting to the Internet, via a wireless network (see paragraphs [159] – [161]).
Referring to claim 113. Shribman teaches the method according to claim 112, wherein the wireless network comprises, or consists of, a Wireless Wide Area Network (WWAN) (see paragraphs [159], [718]).
Referring to claim 114. Shribman teaches the method according to claim 113, wherein the WWAN is a wireless broadband network (see paragraph [594], [718] see examples of wireless networks).
Referring to claim 115, Shribman teaches the method according to claim 114, wherein the wireless network comprises, or consists of, a WiMAX network, and the WiMAX network is according to, compatible with, or based on, TEEE 802.16-2009 (see paragraph [718], IEEE 802.16 is WiMAX compatible).
Referring to claim 116, Shribman teaches the method according to claim 112, wherein the wireless network comprises, or consists of, a cellular telephone network (see paragraphs [088], cellular networks).
Referring to claim 117, Shribman teaches the method according to claim 116, wherein the cellular telephone network is a Third Generation (3G) network that uses a protocol selected from the group consisting of UMTS W-CDMA, UMTS HSPA, UMTS TDD, CDMA2000 1IxRTT, CDMA2000 EV-DO, and GSM EDGE-Evolution, or wherein the cellular telephone network uses a protocol selected from the group consisting of a Fourth Generation (4G) network that uses HSPA+, Mobile WiMAX, LTE, LTE-Advanced, MBWA, or is based on JEEE 802.20-2008 (see paragraphs [088], cellular networks – CDMA, GSM in [564]) .
Referring to claim 118, Shribman teaches the method according to claim 112, wherein the wireless network comprises, or consists of, a Wireless Personal Area Network (WPAN) (see paragraph [159]).
Referring to claim 119, Shribman teaches the method according to claim 118, wherein the WPAN is according to, compatible with, or based on, Bluetooth™, Bluetooth Low Energy (BLE), or IEEE 802.15.1-2005standards, or wherein the WPAN is a wireless control network that is according to, or based on, Zigbee™, TEEE 802.15.4-2003, or Z-Wave™ standards (see paragraphs [594], [718]).
Referring to claim 120, Shribman teaches the method according to claim 112, wherein the wireless network comprises, or consists of, a Wireless Local Area Network (WLAN) (see paragraphs [159] [160]).
Referring to claim 121, Shribman teaches the method according to claim 120, wherein the WLAN is according to, compatible with, or is based on, a standard selected from the group consisting of IEEE 802.11-2012, IEEE 802.11a, IEEE 802.11b, IEEE 802.11g, IEEE 802.11n, and IEEE 802.1 lac (see paragraph [160]).
Referring to claim 122, Shribman teaches a non-transitory computer readable medium containing computer instructions that, when executed by a computer processor, cause the processor to perform the method according to claim 1 (see paragraphs [092] [093] [263]).
Referring to claim 123, Shribman teaches the method according to claim 1, wherein at least part of steps of claim 1 are included in a Software Development Kit (SDK) that is provided as a non-transitory computer readable medium containing computer instructions, and wherein the method further comprising installing the SDK (see paragraphs [067]).
Referring to claim 124, Shribman teaches the method according to claim 1, further comprising client device is storing, operating, or using, a client operating system (see paragraphs [027], [282] [540]).
Referring to claim 125, Shribman teaches the method according to claim 124, wherein the client operating system consists of, comprises, or is based on, one out of Microsoft Windows 7, Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1, Linux, and Google Chrome OS (see paragraphs [027], [282] [540]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US pub, 20210058271) in view of Hietala el al (US pub, 2011/0320589)
Referring to claim 1,Sung teaches a method for fetching a content identified by a content identifier from a web server, for use with distinct first and second servers and a tunnel device that are each connected to the Internet and are each addressable in the Internet using a respective IP address (Fig. 2, desktop 212 fetches content identified by a content identifier such as URL or IP address from a web server via plurality of gateway devices), the method comprising:
establishing, by the tunnel device, a connection with the first server, in response to connecting to the Internet (Sung: [050], [055] [058], [059] Fig 7a, 7b, A connection is established between gateway devices 201 and 251 in response to internet connection);
receiving, by the tunnel device from the first server over the established connection, a first message that comprises the content identifier (see [053], [056], [058], message comprises destination address is received over the established connection);
Sung teaches the Tunnel devices for sending information packets from a first network node to a second node by establishing an aggregated tunnel and Sung teaches receiving, from the tunnel device, the content, in response to the sending of the first message ([007], information packets =  content of the application layer data [060]) but Sung expressly lacks sending a content request to the web server.
However, Hietala teaches processing data in a network with request response mechanism. Furthermore Hietala teaches sending, by the tunnel device to the web server, a content request that comprises the content identifier (see [0056] In case redirection is done, the format of the headers may be as follows: [0057] The client sends: [0058] GET/someurl HTTP/1.1 [0059] Host: www.server1.com); Hietala also teaches receiving, by the tunnel device from the web server, the content, in response to the content request (paragraph [050], Gateway in a proxy mode, receives HTTP get request comprising a URL, i.e. identifier); and Hietala teaches sending, by the tunnel device to the second server, the content, in response to the received first message (Fig. 3, sending to the server2 a message in response to received ACK request).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Sungs network that illustrates plurality of gateways connected over a tunnel to include Hietala’s computer network with at least one intermediary device (gateway) to be arranged in a client-server network of plurality of nodes (items 201, 251) implementing tunnel connections to provide content identified by separate identifiers such as URL over the internet with respective IP addresses in order to efficiently transmit and receive content data concurrently through multiple tunnel groups according to policies and various conditions for providing secure and enhanced user-experiences with content distribution.
Claim 7, 11, 12, 13, 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman et al (US pub, 20150067819). in view of Abdo et al (US pub, 20040052257)
Referring to claim 7, Shribman teaches claim 5 and a method for fetching content from a web server to a client device and teaches NAT traversal scheme but expressly lacks the use of IETF RFC 2663. 
However, Abdo teaches wherein the NAT traversal ([053], Gateway performs NAT) scheme is according to, based on, or uses, Internet Engineering Task Force (IETF) Request for Comments (RFC) 2663, IETF REC 3715, IETF RFC 3947, IETF RFC 5128, IETF RFC 5245, IETF RFC 5389, or IETF RFC 7350 (RFC 2663 see para [035],).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s network that illustrates plurality of gateways connected over a tunnel to include Abdo’s access devices implementing secure tunnel connections to provide content identified by separate identifiers such as URL over the internet with respective IP addresses in order to efficiently transmit and receive content data concurrently through multiple tunnel groups according to policies and various network conditions for providing secure and enhanced user-experiences with content distribution.
Referring to claim 11, Shribman teaches the method according to claim 1, Abdo teaches wherein the communication over the Internet with the first or second server, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, wherein the first or second server serves as an SOCKS server and the tunnel device serves as an SOCKS client (Abdo see paragraph [122]).
Referring to claim 12, Shribman teaches the method according to claim 11, Abdo teaches wherein the SOCKS protocol or connection is according to, based on, or is compatible with, SOCKS4, SOCKS4a, or SOCKSS (Abdo: paragraph [122] SOCKS protocol is compatible with various versions).
Referring to claim 13, Shribman  teaches the method according to claim 11, Abdo teaches wherein the SOCKS protocol or connection is according to, based on, or is compatible with, IETF RFC 1928, IETF RFC 1929, IETF RFC 1961, or IETF REC 3089 (Abdo paragraph [122], RFC 1928).
Referring to claim 79, Shribman teaches the method according to claim 1, wherein Abdo teaches the communication over the Internet with the first or second server is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, wherein the respective first or second server serves as an SOCKS server respectively and the tunnel device serves as an SOCKS client (Abdo: see paragraph [122], A SOCKS-based IPv6/IPv4 Gateway Mechanism implementing SOCKS Client).
Referring to claim 80, Shribman combined with Abdo teaches the method according to claim 79, wherein the SOCKS protocol or connection is according to, based on, or is compatible with, SOCKS4, SOCKS4a, or SOCKSS  (see paragraph [122] SOCKS protocol is compatible with various versions).
Referring to claim 81, Shribman combined with Abdo teaches the method according to claim 79, wherein Abdo teaches the SOCKS protocol or connection is according to, based on, or is compatible with, IETF RFC 1928, IETF RFC 1929, IETF RFC 1961, or IETF REC 3089 (Abdo paragraph [122], RFC 1928).
Claim 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman in view of Winger et al (US pub, 2009/0278506)
Referring to claim 28, Shribman teaches claim 15 and a method for fetching content from a web server to a client device and tunnel device but expressly lacks metering battery charging levels.
However, Winger teaches dynamic power management of mobile device (see paragraphs [046], [047], [052]). Furthermore, Winger teaches the method according to claim 15, wherein the tunnel device comprises a battery, the method further comprising metering or sensing, a battery charging level, and wherein the idling condition is determined to be met based on, or according to, the metered or sensed charge level being over a threshold level (see paragraph [067], above the voltage level threshold1, the method 800 returns to monitoring the DPPM1 node 595).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s Tunnel device to include battery and power management systems as taught by Winger in order to accommodate the increased level of functionality that is provided by the mobile device thereby enhancing power management techniques  for longer battery life.
Referring to claim 29. Winger teaches the method according to claim 28, wherein the metering or sensing uses a Battery Management System (BMS) (see paragraphs [016], [017], [060]).
Referring to claim 30. Winger teaches the method according to claim 28, wherein the threshold level is above 40%, 50%, 60%, 70%, 80%, or 90% of the battery defined full charge capacity (see paragraph [070]).
Claim 84 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman in view of Abdo et al (US pub, 2004/0052257) in further view of Dahlberg (US pat, 10,749,893)
Referring to claim 84, Shribman teaches the method according to claim 83 that fetches content from a web server to a client device and tunnel device but expressly lacks metering battery charging levels.
However, Dahlberg teaches . Furthermore, wherein the tunnel device is associated with more than 1,000, 2,000, 5,000, 10,000, 20,000, 50,000 or 100,000 distinct IP addresses (Col 19: 1-12, 10,000 computers with distinct IP addresses).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s Tunnel device to include list of  distinct IP addresses as taught by Dahlberg in order to efficiently manage a large scale organization in a cost effective manner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454